ORDER

PER CURIAM:
AND NOW, this 17th day of July, 2002, Aaron Maurice Smith having been disbarred by consent from the practice of *220law in the State of New Jersey by Order of the Supreme Court of New Jersey dated February 26, 2002; the said Aaron Maurice Smith having been directed on May 20, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Aaron Maurice Smith is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.